DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were originally presented having a filing date of 15 December 2020.

Drawings
The drawings, filed on 15 December 2020, are accepted by the Examiner.

Claim Objections
Claim 5 is objected to because the recitation “based on one or an indicated mode of travel .... “ appears to be a typographical error.  Since “one or an indicated mode of travel” can be interpreted as “a mode of travel”, the examiner assumes this recitation is supposed to be “based on one of an indicated mode of travel .... “.  Examiner requests that this recitation be appropriately amended.
Claim 15 is objected to because the recitation “based on one or an indicated mode of travel .... “ appears to be a typographical error.  Since “one or an indicated mode of travel” can be interpreted as “a mode of travel”, the examiner assumes this recitation is supposed to be “based on one of an indicated mode of travel .... “.  Examiner requests that this recitation be appropriately amended.


Claim Rejections - 35 USC § 112
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “a user” and it is unclear whether this is the same or different from the recitation in claim 1.
Claim 5 recites “a user” and it is unclear whether this is the same or different from the recitation in claim 4.
Claim 14 recites “a user” and it is unclear whether this is the same or different from the recitation in claim 11.
Claim 15 recites “a user” and it is unclear whether this is the same or different from the recitation in claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 11 and 20 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 11 and 20 fall within one of the statutory categories?  Yes, because claim 1 is directed toward a method, claim 11 is directed to a system, and claim 20 is directed to a tangible, non-transitory, computer-readable media, all of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 11 and 20 are directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 11 and 20, the method (claim 1), the system (claim 11), and the  A tangible, non-transitory, computer-readable media (claim 20) are a mental processes that can be performed in the mind and, therefore, an abstract idea.  In particular, claims 1, 11 and 20 recite the abstract ideas of:
“determin[ing] a travel route for a user traveling from an origin location to a destination;”
“generat[ing] a route safety value for the travel route based on one or more safety conditions ... ;”
“determin[ing] a risk aversion value for the user based on a plurality of safety preferences ... ; “
 “determin[ing] the risk aversion value for the user that exceeds the rout safety value ... ; “ and
“modify[ing] one or more portions of the travel route … .”  These recitations merely consist of selecting a safe route, based on safety preferences and modifying the route if a portion of the route is not safe.  This is equivalent to a person with a certain level of aversion to risk, selecting a safe route to travel, and mentally modifying that route based upon the level of safety of that portion of the route.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person with a certain level of aversion to risk, selecting a safe route to travel, and mentally modifying that route based upon the level of safety of that portion of the route.  The mere nominal recitations that (a) the system (claim 11), comprising “a processors coupled to the network interfaces”, and “memory configured to store a process executable by the processor,” and (b) the “tangible, non-transitory, computer-readable media having software encoded thereon, the software, when executed by a processor” perform the determining, generating and modifying steps, does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 11 and 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  
Claims 11 and 20 further includes the additional elements “one or more network interfaces ...” (claim 1, Ln. 2), “a plurality of client devices ... ” (claim 1, Ln. 2-3), “communication network” (claim 1, Ln. 3),  “a processor coupled to the network interfaces ... ” claim 1, (Ln. 4), “a memory configured to store a process executable by the processor” (claim 1, Ln. 6), and “a tangible, non-transitory, computer-readable media having software encoded thereon” (claim 20, Ln. 1-2).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, (a) the system (claim 11) comprising “a processors coupled to the network interfaces”, and “memory configured to store a process executable by the processor” and (b) the “tangible, non-transitory, computer-readable media having software encoded thereon, the software, when executed by a processor” perform the determining, generating and modifying steps, i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “one or more network interfaces,” “a plurality of client devices,” “communication network,” “processor coupled to the network interfaces,” “memory configured to store a process executable by the process,” and the “tangible, non-transitory, computer-readable media having software”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The “one or more network interfaces,” “a plurality of client devices,” “communication network,” “processor coupled to the network interfaces,” “memory configured to store a process executable by the process,” and the “tangible, non-transitory, computer-readable media having software,” are recited at a high level of generality and merely automate the determining, generating and modifying steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 11 and 20 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 11 and 20 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  determining, generating and modifying data are fundamental, i.e. WURC, activities performed by servers, cloud servers, computers operating on databases such as the “processor” recited in claim 11, and the “tangible, non-transitory, computer-readable media” having software encoded and executed by the “processor” in claim 20.  Further, applicant’s specification does not provide any indication that the determining, generating and modifying activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claims 1, 11, and 20 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recites additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 11 and 20 are directed to non-statutory subject matter.
Claim 2 recites the abstract ideas of:
segmenting the travel route into a plurality of route segments; and 
generating, for each of the plurality of route segments, a corresponding route safety value based on the one or more safety conditions associated with at least one geographic location of each of the plurality of route segments.
These limitations represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 3 recites the abstract idea:
comparing the risk aversion value for the user to each of the corresponding route safety values for the plurality of route segments.
This limitation represents a concept performed in the human mind (including an observation, judgement, and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. 
Claim 4 recites the abstract idea:
determining one or more safety preferences of the plurality of safety preferences associated with the user risk profile for inclusion in determining the risk aversion value for the user, the one or more safety preferences associated with the travel route for a user.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 5 recites the abstract idea:
determining the one or more safety preferences are associated with the travel route for a user based on one or an indicated mode of travel, a travel time of the travel route, a travel distance of the travel route, or a surface type of travel route.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 6 recites the abstract idea:
determining an alternative travel route for modification of the one or more portions of the travel route.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 6 further recites the additional element:
displaying the travel route and the alternative travel route on a client device associated with the user.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. In particular, “displaying the travel route and the alternative travel route ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post solution activity, such as an individual recalling the travel route and the alternative travel route.
Claim 7 recites the abstract idea:
determining the risk aversion value based on one of demographic information of the user, an indication of a user disability, an indication of a vehicle for traveling the travel route, or an indication of a health condition of the user.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 8 recites the abstract idea:
determining the risk aversion value for the user based on one of an indication of a type of traveler to travel the travel route, an indication of a mode of travel, bio- information associated with the user, or a safety preference received from a user device.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 9 recites the abstract idea:
determining the route safety value for the travel route based on one of crime data associated with a geographic location of the travel route, an indication of a road quality of a portion of the travel route, or an indication of a health condition associated with the geographic location of the travel route.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 10 recites the additional element:
receiving a request for a safe travel route from a user device comprising the origin location, the destination location, and the plurality of safety preferences associated with a user risk profile.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. In particular, “receiving a request for a safe travel route from a user device  ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre solution activity, such as an individual formulating a travel request.
Claim 12 recites the abstract ideas of:
segment the travel route into a plurality of route segments; and 
generate, for each of the plurality of route segments, a corresponding route safety value based on the one or more safety conditions associated with at least one geographic location of each of the plurality of route segments.
These limitations represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 13 recites the abstract idea:
compare the risk aversion value for the user to each of the corresponding route safety values for the plurality of route segments.
This limitation represents a concept performed in the human mind (including an observation, judgement, and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. 
Claim 14 recites the abstract idea:
determine one or more safety preferences of the plurality of safety preferences associated with the user risk profile for inclusion in determining the risk aversion value for the user, the one or more safety preferences associated with the travel route for a user.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 15 recites the abstract idea:
determine the one or more safety preferences are associated with the travel route for a user based on one or an indicated mode of travel, a travel time of the travel route, a travel distance of the travel route, or a surface type of travel route.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 16 recites the abstract idea:
determine an alternative travel route for modification of the one or more portions of the travel route.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 16 further recites the additional element:
display the travel route and the alternative travel route on a client device associated with the user.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. In particular, “displaying the travel route and the alternative travel route ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post solution activity, such as an individual recalling the travel route and the alternative travel route.
Claim 17 recites the abstract idea:
determine the risk aversion value based on one of demographic information of the user, an indication of a user disability, an indication of a vehicle for traveling the travel route, or an indication of a health condition of the user.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 18 recites the abstract idea:
determine the risk aversion value for the user based on one of an indication of a type of traveler to travel the travel route, an indication of a mode of travel, bio- information associated with the user, or a safety preference received from a user device.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 19 recites the abstract idea:
determine the route safety value for the travel route based on one of crime data associated with a geographic location of the travel route, an indication of a road quality of a portion of the travel route, or an indication of a health condition associated with the geographic location of the travel route.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0171521 to Ramirez et al. (Hereafter Ramirez) in view of U.S. Patent Publication Number 2010/0036599 to Froeberg et al. (Hereafter Froeberg).
As per claim 1, Ramirez discloses [a] method (see at least Ramirez, Abstract) comprising:
determining a travel route for a user traveling from an origin location to a destination location (see at least Ramirez, [0054]disclosing that a personal navigation device 110 may receive (in step 402, Fig. 4) travel route information, and that the travel route information may include, but is not limited to, a start location, end location, road-by-road directions, and/or turn-by-turn directions; [0097] disclosing that before the driver starts driving <current location interpreted as the origin>, they may enter their intended destination (or their probable or expected destination could be predicted) into a computing device (e.g., mobile device, on-board vehicle computing device, or the like) which then obtains travel time and risk estimates for a number of potential road segments to be traveled upon);
generating a route safety value for the travel route based on one or more safety conditions associated with at least one geographic location of the travel route (see at least Ramirez, see Fig. 6, showing road segment safety rating system 600; [0078]; [0080] disclosing that road segment safety rating system 600 may include a road segment safety rating module 602. The road segment safety rating module 602 may receive data from one or more data stores, such as data stores 604 and 606, and may determine a safety rating for one or more road segments. In some examples, the safety rating of the road segment may correspond to a risk value of the road segment, as described herein. In other examples, the safety rating of the road segment may be a different value determined as described herein.  In some examples, a road segment may be some or all of a particular road. As discussed above, the road segments may have varying lengths or distances, may be formed of various materials, may include various types of roads (e.g., highway, country road, etc.)); ... 
determining the risk aversion value for the user exceeds the route safety value for the travel route (see at least Ramirez, see Fig. 9, showing step 910 of rating at or above the threshold, the determined safety rating for the road segment in step 908; [0096] disclosing that the road segment safety rating system 600 may further include a recommendation module 614, which may evaluate the safety rating to determine whether it is at or above a predetermined safety threshold. For instance, a system may identify a minimum threshold for road segments to be considered safe); and 
modifying one or more portions of the travel route to increase the route safety value above the risk aversion value (see at least Ramirez, see Fig. 9, step 914 showing the Generation of recommendations for alternative road segment, based on step 910 of the safety rating at or above a threshold).  But Ramirez does not explicitly disclose the limitation:
determining a risk aversion value for the user based on a plurality of safety preferences associated with a user risk profile ... .
However, Froeberg discloses this limitation (see at least Froeberg, see Fig. 3 showing Personal safety preference 340; [0063] disclosing that the risk value 350 may depend on multiple safety factors or safety criteria, for instance, using two or more of the blocks 305-345. One or more of the multiple safety criteria on which the risk value 350 depends may be selected a priori or in real-time by a user; and  [0064] disclosing that the ordering of importance and/or the relative weighting of some or all of the safety criteria 305-345 may be selected a priori or in real-time. In some embodiments, some or all of the ordering of importance and/or the relative weightings for individual safety criterion may be provided with default values. A user's preference of the ordering of importance may or may not override a default value).
Ramirez and Froeberg are analogous art to claim 1 because they are in the same field of a safe transit route generation systems that determines a travel route for a user traveling from an origin location to a destination location and generates a route safety value for the travel route based on one or more safety conditions associated with at least one geographic location of the travel route.  Ramirez is directed to methods, computer-readable media, systems and apparatuses for determining a safest road segment for traveling between a first location and a second location (see at least Ramirez, Abstract).  Froeberg is directed to methods and systems for determining a safest transportation route include determining a risk value for each of a set of candidate routes between an origin and a destination based on one or more safety factors or criteria, and comparing the risk values to determine the safest route (see at least Froeberg, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a method that: (a) determines a travel route for a user traveling from an origin location to a destination location; (b) generates a route safety value for the travel route based on one or more safety conditions associated with at least one geographic location of the travel route; (c) determines the risk aversion value for the user exceeds the route safety value for the travel route; and (d) modifies one or more portions of the travel route to increase the route safety value above the risk aversion value, as disclosed in Ramirez, to provide the benefit of determining a risk aversion value for the user based on a plurality of safety preferences associated with a user risk profile, as disclosed in Froeberg.  Doing so would provide the benefit of determining the safest transportation route with a minimum amount of risk, and providing a way for a user to select a safest route that is tailored to the user’s personal safety preferences (see at least Froeberg, [0006]).
As per claim 2, the combination of Ramirez and Froeberg discloses all of the limitations of claim 1, as discussed above.  Ramirez further discloses the limitations:
segmenting the travel route into a plurality of route segments (see at least Ramirez, [0054] disclosing that the personal navigation device 110 may use the travel route information and mapping software to determine the road segment upon which the vehicle will travel, and retrieve (in step 404) the risk value for that road segment); and 
generating, for each of the plurality of route segments, a corresponding route safety value based on the one or more safety conditions associated with at least one geographic location of each of the plurality of route segments (see at least Ramirez, [0054] disclosing that for each subsequent road segment remaining in the travel route (see step 406, Fig. 4), the personal navigation device 110 may access the database of risk values to retrieve (in step 404) the risk value for that road segment. The database of risk values may be stored locally to the personal navigation device 110, or may be stored remotely and accessed through a wired/wireless link to the data store; [0055]).
As per claim 3, the combination of Ramirez and Froeberg disclose all of the limitations of claim 2, as discussed above.  Ramirez discloses ... safety values for the plurality of segments (see at least Ramirez, [0054’, [0055]).  
Froeberg discloses comparing the risk aversion value for each of the corresponding routes safety values (see at least Froeberg, [0089] disclosing that Parameters of the traveler profile 312 may be obtained via a priori or real-time user input (e.g., via block 332 of FIG. 3), or default parameters for the traveler profile 312 may be provided).
As per claim 4, the combination of Ramirez and Froeberg disclose all of the limitations of claim 1, as discussed above.  Froeberg further discloses the following limitation:
determining one or more safety preferences of the plurality of safety preferences associated with the user risk profile for inclusion in determining the risk aversion value for the user, the one or more safety preferences associated with the travel route for a user (see at least Froeberg, [0104]; and [0105] disclosing that the concept of "safety" includes personal convenience preferences 345.  For example, a diabetic driver may wish to choose a safer route where the diabetic driver is able to reliably purchase food along the way, and a person transporting an elderly passenger may require a safer route that has accessible rest room facilities spaced at closer intervals.  Similar to personal safety preferences 340, individual personal convenience preferences 345 may be able to be selected and prioritized; and [0109]).
As per claim 5, the combination of Ramirez and Froeberg disclose all of the limitations of claim 4, as discussed above.  Froeberg further discloses the following limitation:
determining the one or more safety preferences are associated with the travel route for a user based on one or an indicated mode of travel, a travel time of the travel route, a travel distance of the travel route, or a surface type of travel route (see at least Froeberg, [0090] disclosing that another safety factor or safety criteria that may be used to determine risk value 350 of the route may be the time period of traversal 315 of the route <interpreted as travel time of the travel route>; [0092] further disclosing that another safety factor or safety criterion on which the risk value 350 of the route may depend is a mode of transportation 320 for the route <interpreted as the mode of travel>.  Disclosing still further that different risk values may be associated with traversing a road using a surface <interpreted as a surface type> vehicle for different types of surface vehicles. Thus, a gravel road may be very dangerous for a motorcycle, but less dangerous for a car and even less dangerous for a four wheel drive vehicle).
As per claim 6, the combination of Ramirez and Froeberg disclose all of the limitations of claim 1, as discussed above.  Ramirez further discloses the limitations:
determining an alternative travel route for modification of the one or more portions of the travel route (see at least Ramirez, Fig. 9, Step 914; [0133] disclosing that if, in step 910, it is determined that the road segment safety rating is below the predetermined threshold, one or more recommendations for alternate road segments may be generated in step 914. The recommendations may be generated based on a comparison between the road segment and other road segments in a similar geographic location); and 
displaying the travel route and the alternative travel route on a client device associated with the user (see at least Ramirez, [0190] disclosing that FIG. 23 shows an illustrative user interface screen that displays reasoning as to why the route was determined to be safer).
As per claim 7, the combination of Ramirez and Froeberg disclose all of the limitations of claim 1, as discussed above.  Ramirez further discloses the limitation:
determining the risk aversion value based on one of demographic information of the user, an indication of a user disability, an indication of a vehicle for traveling the travel route, or an indication of a health condition of the user (see at least Ramirez, [0107] disclosing that additional sensors 711 may collect data regarding the physical and mental state of the driver, such as fatigue or intoxication <interpreted as a health conduction of the user>; [0133] and [0117] disclosing that the memory of the mobile device 730 also may include databases configured to receive and store vehicle data, driving data, driving trip data, and the like, associated with one or more drivers and/or vehicles <interpreted as an indication of a vehicle for traveling the travel route>; and [0123] discloses that data stored in the insurance databased 752 may be organized in several different manners such as ... driver table in database 752 may contain all of the driver data for drivers associated with the insurance provider (e.g., driver personal information, insurance account information, demographic information, accident histories, risk factors, driving scores and driving logs ... ), ... ).
As per claim 8, the combination of Ramirez and Froeberg disclose all of the limitations of claim 1, as discussed above.  Froeberg discloses the limitation:
determining the risk aversion value for the user based on one of an indication of a type of traveler to travel the travel route, an indication of a mode of travel, ... , or a safety preference received from a user device (see at least Froeberg, [0109] disclosing Examples of safety factors that may require user input may include, for example, the traveler profile 312 <interpreted as the type of traveler>, the time period of route traversal 315 (or at least a time of a start of a journey), one or more preferred modes of transportation 320, personal safety preferences 340, and/or personal convenience preferences 328).
Ramirez further discloses the limitation:
determining the risk aversion value based on ... bio- information associated with the user (see at least Ramirez, [0107] disclosing that additional sensors 711 may collect data regarding the physical and mental state of the driver, such as fatigue or intoxication <interpreted as bio-information associated with the user>).
As per claim 9, the combination of Ramirez and Froeberg disclose all of the limitations of claim 1, as discussed above.  Froeberg further discloses the limitation:
determining the route safety value for the travel route based ... , an indication of a road quality of a portion of the travel route, or an indication of a health condition associated with the geographic location of the travel route (see at least Froeberg, [0043] disclosing that  databases 110, 120 and/or 122 may each include one or more other databases or otherwise digitally stored information required to be accessed by the methods of the disclosure. This information may include, for example, statistical data such as cellular phone coverage maps, weather information, area crime, climate, weather information, Federal Highway and/or other organizations' accident statistics ... <interpreted as a health condition associated with the geographic location of the travel route> ; [0069]-[0085] disclosing that attributes corresponding to a route or geographical area of a route may also play a role in risk assessment, such as road composition, road usage, presence and dimensions of a tunnel or bridge, bridge strength, whether or the road is divided ... <interpreted as a road quality of a portion of the travel route>).
Ramirez further discloses the limitation:
determining the route safety value for the travel route based on one of crime data associated with a geographic location of the travel route ... (see at least Ramirez, [0126] discloses that, as shown in Fig. 8, the method determines a road segment safety rating, and that in step 800 historical data is received by the system.  The historical data may include neighborhood crime statistics <interpreted as crime data associated with a geographic location of the travel route>).
As per claim 10, the combination of Ramirez and Froeberg disclose all of the limitations of claim 1, as discussed above.  Ramirez further discloses receiving a request for a safe travel route from a user device comprising the origin location, the destination location... (see at least Ramirez, [0054] disclosing a personal navigational device 110 receives (in step 402 of Fig. 4) travel route information.  The travel route information may include, but is not limited to, a start location, end location, road-by-road directions, and/or turn-by-turn directions).
Froeberg further discloses the limitation:
receiving a request for a safe travel route .... comprising the origin location, the destination location, and the plurality of safety preferences associated with a user risk profile (see at least Froeberg, [0104] discloses that as shown in the block 342 in FIG. 3, a user may indicate a preference and/or a priority of personal safety preferences 340 <interpreted as safety preferences associated with a user risk profile>; [0105] disclosing that the concept of "safety" includes personal convenience preferences 345.  For example, a diabetic driver may wish to choose a safer route where the diabetic driver is able to reliably purchase food along the way, and a person transporting an elderly passenger may require a safer route that has accessible rest room facilities spaced at closer intervals.  Similar to personal safety preferences 340, individual personal convenience preferences 345 may be able to be selected and prioritized; and [0109]).
As per claim 11,  Ramirez discloses [a] safe transit route generating system (see at least Ramirez, Abstract), comprising:
one or more network interfaces to communicate with a plurality of client devices over a communication network (see at least Ramirez, see Fig. 1, showing processors communicating with data sources, personal computing devices, and personal navigation devices; and Fig. 7, showing personal mobile device with network interface 732; [0109]);
a processor coupled to the network interfaces and adapted to execute one or more processes (see at least Ramirez, [0033] disclosing that the computing device 102 may be a high-end server computer with one or more processors 114 and memory 116 for storing and maintaining the values generated); and 
a memory configured to store a process executable by the processor, the process (see at least Ramirez, [0033] disclosing that the memory 116 storing and maintaining the values generated need not be physically located in the computing device 102. Rather, the memory (e.g., ROM, flash memory, hard drive memory, RAID memory, etc.) may be located in  a remote data store (e.g., memory storage area) physically located outside the computing device 102, but in communication with the computing device 102) when executed is operable to:
determine a travel route for a user traveling from an origin location to a destination location (see at least Ramirez, [0054]disclosing that a personal navigation device 110 may receive (in step 402, Fig. 4) travel route information, and that the travel route information may include, but is not limited to, a start location, end location, road-by-road directions, and/or turn-by-turn directions; [0097] disclosing that before the driver starts driving <current location interpreted as the origin>, they may enter their intended destination ( or their probable or expected destination could be predicted) into a computing device (e.g., mobile device, on-board vehicle computing device, or the like) which then obtains travel time and risk estimates for a number of potential road segments to be traveled upon);
generate a route safety value for the travel route based on one or more safety conditions associated with at least one geographic location of the travel route (see at least Ramirez, see Fig. 6, showing road segment safety rating system 600; [0078]; [0080] disclosing that road segment safety rating system 600 may include a road segment safety rating module 602. The road segment safety rating module 602 may receive data from one or more data stores, such as data stores 604 and 606, and may determine a safety rating for one or more road segments. In some examples, the safety rating of the road segment may correspond to a risk value of the road segment, as described herein. In other examples, the safety rating of the road segment may be a different value determined as described herein.  In some examples, a road segment may be some or all of a particular road. As discussed above, the road segments may have varying lengths or distances, may be formed of various materials, may include various types of roads (e.g., highway, country road, etc.)); ... 
determining the risk aversion value for the user exceeds the route safety value for the travel route (see at least Ramirez, see Fig. 9, showing step 910 of rating at or above the threshold, the determined safety rating for the road segment in step 908; [0096] disclosing that the road segment safety rating system 600 may further include a recommendation module 614, which may evaluate the safety rating to determine whether it is at or above a predetermined safety threshold. For instance, a system may identify a minimum threshold for road segments to be considered safe); and 
modifying one or more portions of the travel route to increase the route safety value above the risk aversion value (see at least Ramirez, see Fig. 9, step 914 showing the Generation of recommendations for alternative road segment, based on step 910 of the safety rating at or above a threshold).  But Ramirez does not explicitly disclose the limitation:
determining a risk aversion value for the user based on a plurality of safety preferences associated with a user risk profile ... .
However, Froeberg discloses this limitation (see at least Froeberg, see Fig. 3 showing Personal safety preference 340; [0063] disclosing that the risk value 350 may depend on multiple safety factors or safety criteria, for instance, using two or more of the blocks 305-345. One or more of the multiple safety criteria on which the risk value 350 depends may be selected a priori or in real-time by a user; and  [0064] disclosing that the ordering of importance and/or the relative weighting of some or all of the safety criteria 305-345 may be selected a priori or in real-time. In some embodiments, some or all of the ordering of importance and/or the relative weightings for individual safety criterion may be provided with default values. A user's preference of the ordering of importance may or may not override a default value).
Ramirez and Froeberg are analogous art to claim 11 because they are in the same field of a safe transit route generation systems that determines a travel route for a user traveling from an origin location to a destination location and generates a route safety value for the travel route based on one or more safety conditions associated with at least one geographic location of the travel route.  Ramirez is directed to methods, computer-readable media, systems and apparatuses for determining a safest road segment for traveling between a first location and a second location (see at least Ramirez, Abstract).  Froeberg is directed to methods and systems for determining a safest transportation route include determining a risk value for each of a set of candidate routes between an origin and a destination based on one or more safety factors or criteria, and comparing the risk values to determine the safest route (see at least Froeberg, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a method that: (a) determines a travel route for a user traveling from an origin location to a destination location; (b) generates a route safety value for the travel route based on one or more safety conditions associated with at least one geographic location of the travel route; (c) determines the risk aversion value for the user exceeds the route safety value for the travel route; and (d) modifies one or more portions of the travel route to increase the route safety value above the risk aversion value, as disclosed in Ramirez, to provide the benefit of determining a risk aversion value for the user based on a plurality of safety preferences associated with a user risk profile, as disclosed in Froeberg.  Doing so would provide the benefit of determining the safest transportation route with a minimum amount of risk, and providing a way for a user to select a safest route that is tailored to the user’s personal safety preferences (see at least Froeberg, [0006]).
As per claim 12, the combination of Ramirez and Froeberg discloses all of the limitations of claim 11, as discussed above.  Ramirez further discloses the limitations:
segmenting the travel route into a plurality of route segments (see at least Ramirez, [0054] disclosing that the personal navigation device 110 may use the travel route information and mapping software to determine the road segment upon which the vehicle will travel, and retrieve (in step 404) the risk value for that road segment); and 
generating, for each of the plurality of route segments, a corresponding route safety value based on the one or more safety conditions associated with at least one geographic location of each of the plurality of route segments (see at least Ramirez, [0054] disclosing that for each subsequent road segment remaining in the travel route (see step 406, Fig. 4), the personal navigation device 110 may access the database of risk values to retrieve (in step 404) the risk value for that road segment. The database of risk values may be stored locally to the personal navigation device 110, or may be stored remotely and accessed through a wired/wireless link to the data store; [0055]).
As per claim 13, the combination of Ramirez and Froeberg disclose all of the limitations of claim 12, as discussed above.  Ramirez discloses ... safety values for the plurality of segments (see at least Ramirez, [0054’, [0055]).  
Froeberg discloses comparing the risk aversion value for each of the corresponding routes safety values (see at least Froeberg, [0089] disclosing that Parameters of the traveler profile 312 may be obtained via a priori or real-time user input (e.g., via block 332 of FIG. 3), or default parameters for the traveler profile 312 may be provided).
As per claim 14, the combination of Ramirez and Froeberg disclose all of the limitations of claim 11, as discussed above.  Froeberg further discloses the following limitation:
determining one or more safety preferences of the plurality of safety preferences associated with the user risk profile for inclusion in determining the risk aversion value for the user, the one or more safety preferences associated with the travel route for a user (see at least Froeberg, [0104]; and [0105] disclosing that the concept of "safety" includes personal convenience preferences 345.  For example, a diabetic driver may wish to choose a safer route where the diabetic driver is able to reliably purchase food along the way, and a person transporting an elderly passenger may require a safer route that has accessible rest room facilities spaced at closer intervals.  Similar to personal safety preferences 340, individual personal convenience preferences 345 may be able to be selected and prioritized; and [0109]).
As per claim 15, the combination of Ramirez and Froeberg disclose all of the limitations of claim 14, as discussed above.  Froeberg further discloses the following limitation:
determining the one or more safety preferences are associated with the travel route for a user based on one or an indicated mode of travel, a travel time of the travel route, a travel distance of the travel route, or a surface type of travel route (see at least Froeberg, [0090] disclosing that another safety factor or safety criteria that may be used to determine risk value 350 of the route may be the time period of traversal 315 of the route <interpreted as travel time of the travel route>; [0092] further disclosing that another safety factor or safety criterion on which the risk value 350 of the route may depend is a mode of transportation 320 for the route <interpreted as the mode of travel>.  Disclosing still further that different risk values may be associated with traversing a road using a surface <interpreted as a surface type> vehicle for different types of surface vehicles. Thus, a gravel road may be very dangerous for a motorcycle, but less dangerous for a car and even less dangerous for a four wheel drive vehicle).
As per claim 16, the combination of Ramirez and Froeberg disclose all of the limitations of claim 11, as discussed above.  Ramirez further discloses the limitations:
determining an alternative travel route for modification of the one or more portions of the travel route (see at least Ramirez, Fig. 9, Step 914; [0133] disclosing that if, in step 910, it is determined that the road segment safety rating is below the predetermined threshold, one or more recommendations for alternate road segments may be generated in step 914. The recommendations may be generated based on a comparison between the road segment and other road segments in a similar geographic location); and 
displaying the travel route and the alternative travel route on a client device associated with the user (see at least Ramirez, [0190] disclosing that FIG. 23 shows an illustrative user interface screen that displays reasoning as to why the route was determined to be safer).
As per claim 17, the combination of Ramirez and Froeberg disclose all of the limitations of claim 11, as discussed above.  Ramirez further discloses the limitation:
determining the risk aversion value based on one of demographic information of the user, an indication of a user disability, an indication of a vehicle for traveling the travel route, or an indication of a health condition of the user (see at least Ramirez, [0107] disclosing that additional sensors 711 may collect data regarding the physical and mental state of the driver, such as fatigue or intoxication <interpreted as a health conduction of the user>; [0133] and [0117] disclosing that the memory of the mobile device 730 also may include databases configured to receive and store vehicle data, driving data, driving trip data, and the like, associated with one or more drivers and/or vehicles <interpreted as an indication of a vehicle for traveling the travel route>; and [0123] discloses that data stored in the insurance databased 752 may be organized in several different manners such as ... driver table in database 752 may contain all of the driver data for drivers associated with the insurance provider (e.g., driver personal information, insurance account information, demographic information, accident histories, risk factors, driving scores and driving logs ... ), ... ).
As per claim 18, the combination of Ramirez and Froeberg disclose all of the limitations of claim 11, as discussed above.  Froeberg discloses the limitation:
determining the risk aversion value for the user based on one of an indication of a type of traveler to travel the travel route, an indication of a mode of travel, ... , or a safety preference received from a user device (see at least Froeberg, [0109] disclosing Examples of safety factors that may require user input may include, for example, the traveler profile 312 <interpreted as the type of traveler>, the time period of route traversal 315 (or at least a time of a start of a journey), one or more preferred modes of transportation 320, personal safety preferences 340, and/or personal convenience preferences 328).
Ramirez further discloses the limitation:
determining the risk aversion value based on ... bio-information associated with the user (see at least Ramirez, [0107] disclosing that additional sensors 711 may collect data regarding the physical and mental state of the driver, such as fatigue or intoxication <interpreted as bio-information associated with the user>).
As per claim 19, the combination of Ramirez and Froeberg disclose all of the limitations of claim 1, as discussed above.  Froeberg further discloses the limitation:
determining the route safety value for the travel route based ... , an indication of a road quality of a portion of the travel route, or an indication of a health condition associated with the geographic location of the travel route (see at least Froeberg, [0043] disclosing that  databases 110, 120 and/or 122 may each include one or more other databases or otherwise digitally stored information required to be accessed by the methods of the disclosure. This information may include, for example, statistical data such as cellular phone coverage maps, weather information, area crime, climate, weather information, Federal Highway and/or other organizations' accident statistics ... <interpreted as a health condition associated with the geographic location of the travel route> ; [0069]-[0085] disclosing that attributes corresponding to a route or geographical area of a route may also play a role in risk assessment, such as road composition, road usage, presence and dimensions of a tunnel or bridge, bridge strength, whether or the road is divided ... <interpreted as a road quality of a portion of the travel route>).
Ramirez further discloses the limitation:
determining the route safety value for the travel route based on one of crime data associated with a geographic location of the travel route ... (see at least Ramirez, [0126] discloses that, as shown in Fig. 8, the method determines a road segment safety rating, and that in step 800 historical data is received by the system.  The historical data may include neighborhood crime statistics <interpreted as crime data associated with a geographic location of the travel route>).
As per claim 20, Ramirez discloses [a] tangible, non-transitory, computer-readable media having software encoded thereon, the software, when executed by a processor (see at least Ramirez, see Claim 1, reciting a computing device associated with a vehicle, the computing device comprising one or more processors and at least one non-transitory memory device storing computer-readable instructions that, when executed by the one or more processors), operable to:
determine a travel route for a user traveling from an origin location to a destination location (see at least Ramirez, [0054]disclosing that a personal navigation device 110 may receive (in step 402, Fig. 4) travel route information, and that the travel route information may include, but is not limited to, a start location, end location, road-by-road directions, and/or turn-by-turn directions; [0097] disclosing that before the driver starts driving <current location interpreted as the origin>, they may enter their intended destination ( or their probable or expected destination could be predicted) into a computing device (e.g., mobile device, on-board vehicle computing device, or the like) which then obtains travel time and risk estimates for a number of potential road segments to be traveled upon);
generate a route safety value for the travel route based on one or more safety conditions associated with at least one geographic location of the travel route (see at least Ramirez, see Fig. 6, showing road segment safety rating system 600; [0078]; [0080] disclosing that road segment safety rating system 600 may include a road segment safety rating module 602. The road segment safety rating module 602 may receive data from one or more data stores, such as data stores 604 and 606, and may determine a safety rating for one or more road segments. In some examples, the safety rating of the road segment may correspond to a risk value of the road segment, as described herein. In other examples, the safety rating of the road segment may be a different value determined as described herein.  In some examples, a road segment may be some or all of a particular road. As discussed above, the road segments may have varying lengths or distances, may be formed of various materials, may include various types of roads (e.g., highway, country road, etc.)); ... 
determining the risk aversion value for the user exceeds the route safety value for the travel route (see at least Ramirez, see Fig. 9, showing step 910 of rating at or above the threshold, the determined safety rating for the road segment in step 908; [0096] disclosing that the road segment safety rating system 600 may further include a recommendation module 614, which may evaluate the safety rating to determine whether it is at or above a predetermined safety threshold. For instance, a system may identify a minimum threshold for road segments to be considered safe); and 
modifying one or more portions of the travel route to increase the route safety value above the risk aversion value (see at least Ramirez, see Fig. 9, step 914 showing the Generation of recommendations for alternative road segment, based on step 910 of the safety rating at or above a threshold).  But Ramirez does not explicitly disclose the limitation:
determining a risk aversion value for the user based on a plurality of safety preferences associated with a user risk profile ... .
However, Froeberg discloses this limitation (see at least Froeberg, see Fig. 3 showing Personal safety preference 340; [0063] disclosing that the risk value 350 may depend on multiple safety factors or safety criteria, for instance, using two or more of the blocks 305-345. One or more of the multiple safety criteria on which the risk value 350 depends may be selected a priori or in real-time by a user; and  [0064] disclosing that the ordering of importance and/or the relative weighting of some or all of the safety criteria 305-345 may be selected a priori or in real-time. In some embodiments, some or all of the ordering of importance and/or the relative weightings for individual safety criterion may be provided with default values. A user's preference of the ordering of importance may or may not override a default value).
Ramirez and Froeberg are analogous art to claim 20 because they are in the same field of a safe transit route generation systems that determines a travel route for a user traveling from an origin location to a destination location and generates a route safety value for the travel route based on one or more safety conditions associated with at least one geographic location of the travel route.  Ramirez is directed to methods, computer-readable media, systems and apparatuses for determining a safest road segment for traveling between a first location and a second location (see at least Ramirez, Abstract).  Froeberg is directed to methods and systems for determining a safest transportation route include determining a risk value for each of a set of candidate routes between an origin and a destination based on one or more safety factors or criteria, and comparing the risk values to determine the safest route (see at least Froeberg, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a method that: (a) determines a travel route for a user traveling from an origin location to a destination location; (b) generates a route safety value for the travel route based on one or more safety conditions associated with at least one geographic location of the travel route; (c) determines the risk aversion value for the user exceeds the route safety value for the travel route; and (d) modifies one or more portions of the travel route to increase the route safety value above the risk aversion value, as disclosed in Ramirez, to provide the benefit of determining a risk aversion value for the user based on a plurality of safety preferences associated with a user risk profile, as disclosed in Froeberg.  Doing so would provide the benefit of determining the safest transportation route with a minimum amount of risk, and providing a way for a user to select a safest route that is tailored to the user’s personal safety preferences (see at least Froeberg, [0006]).

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666